DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on February 18, 2022.
This Office action is made NON-FINAL.

Information Disclosure Statement
The IDS filed on February 23, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (KR 2014 0073957, see machine translation for purposes of citation) in view of Kim (US 2016/0072111) and Lee et al. (US 2014/0322586)
For claim 1:  Ka teaches a non-aqueous electrolyte secondary battery comprising: a positive electrode, a negative electrode, and a separator, the separator including a substrate ([0021]), a first filler layer “first porous coating layer” ([0023]) containing particles and formed on at least one surface of the substrate, and a second filler layer “second porous coating layer” containing inorganic particles. ([0024])  The first filler layer contains phosphate particles, inter alia. ([0026]).  The second filler layer is formed on a surface of the first filler layer on a side of the at least one surface of the substrate. ([0024]) The phosphate particles have a particle diameter D50 of about 10 to about 500 nm, or about 20 to 80 nm. ([0027]), which converts to 0.01 µm to 0.5 µm, which overlaps with an average particle size from 0.05 µm to 1 µm.  
Ka discloses that when the inorganic particles are about 500 nm or less, the pores are also about 500 nm or less. (Ka in [0034])  Ka does not explicitly teach the average size of the phosphate particles to be smaller than the average pore size of the substrate.  However, giving "about" its plain and ordinary meaning of "approximately" would result in the size of the inorganic particles to include sizes smaller than the pore size of the substrate and is considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)  Additionally, absent of such unexpected results it is asserted that the pore size of the substrate, relative to the size of the phosphate particles, is a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this end, Ka discloses that the pore size directly affects the resistivity of the layer and its mechanical properties. ([0035])
	 Ka does not explicitly teach the second filler layer having a higher melting point than the phosphate particles.  However, Kim in the same field of endeavor teaches a first particle and a second particle where the second particle has a higher melting point than the first particle. (Kim in [0025])  The skilled artisan would find obvious to modify Ka so the second particles in the second filler layer has a higher melting point than the first particles.  The motivation for such a modification is so that the second particles are not softened when an internal temperature of the battery increases and thus the shape of the separator is maintained. (Id.)
	Ka does not explicitly teach the phosphate particles to have a BET specific surface area of 5 m2/g or more and 100 m2/g or less.  However, Lee in the same field of endeavor teaches 
inorganic particles having a BET surface in a range of 10 to 50 m2/g. (Lee in [0029])  As the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)  The skilled artisan would find obvious to modify Ka so that the phosphate particles have a BET specific surface area which overlaps with the claimed range.  The motivation for such a modification is to implement a metal ion adsorption effect and improve dispersibility. (Id.)
 	For claim 2:  In Ka, the first filler layer and the second filler layer are formed on only one surface of the substrate (Fig. 1), and the separator is disposed between the positive electrode and the negative electrode. (Ka in [0023], [0038])  Ka does not explicitly teach the one surface of the substrate facing the positive electrode.  However, the skilled artisan would find obvious for the one surface to face the positive electrode as the separator is sandwiched between the positive electrode and the negative electrode so that the one surface faces either electrode.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
 	For claim 3:  As already discussed, Lee teaches a BET surface in a range of 10 to 50 m2/g (Lee in [0029]), which overlaps with the range of 20 m2/g or more and 100 m2/g or less. 
 	For claim 4:  In Ka, the phosphate particles are lithium phosphate, inter alia. ([0026]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (KR 20140073957 in view of Kim (US 2016/0072111) and Lee et al. (US 2014/0322586), and further in view of Kajita et al. (US 2009/0011337)
The teachings of Ka, Kim and Lee are discussed above.
Ka does not explicitly teach the separator further include a resin layer formed on a surface of the second filler layer away from the first filler layer.  However, Kajita teaches a resin layer 204b formed on a surface of a separator away from the first layer. (Kajita in [0161])  The skilled artisan would find obvious to further modify Ka with a resin layer formed on a surface of the second filler layer away from the first filler layer.  The motivation for such a modification is to improve the heat resistance. (Id.)

Response to Arguments
Applicant’s arguments filed  February 18, 2022 with the present amendment have been fully considered and are persuasive.  Specifically, applicant notes that Ka fails to teach or suggest the average pore size of the substrate and a relationship between the substrate average pore size and the phosphate particle average diameter as required by amended claim 1.  The prior Office action relied on Ka disclosing the first porous coating layer, containing inorganic particles, coating at least one of the pores of the substrate (Ka in [0023]) as a basis for finding as obvious that the particle diameter of the inorganic particles is smaller than an average pore size of the substrate.  In ¶ [0007], Ka also makes a distinction between coating the surface of the substrate and coating the pores.  The previous Office action interpreted coating of the pores as coating the inside of the pores with the inorganic particles smaller in size than the pores.  However, on further consideration, the examiner concedes with applicant’s argument on this reading of Ka to not account for the phosphate particle average diameter.  To this end, the present Office action now relies on Ka disclosing the size of the inorganic particles and the size of the pores, and also sets forth that the disclosed sizes teach or at least suggest inorganic particles smaller in size than the pore size of the substrate.  In addition, the present Office action sets forth that the pore size is a result-effective variable, so that doing so would result in inorganic particles smaller in size than the pore size of the substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0315971 to Kwon et al. discloses organic particles with an average diameter smaller than that of pores formed in a porous polymer substrate or porous coating layer. ([0013])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722